                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOHN L. WESLEY,                                   )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )              No. 4:18-cv-01587-RLW
                                                  )
MEGAN J. BRENNAN,                                 )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on review of plaintiff John L. Wesley's amended

complaint. For the reasons discussed below, the Court will direct the Clerk of Court to issue

process on defendant Megan J. Brennan.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a

"mere possibility of misconduct." Ashcroft v. ·Iqbal, 556 U.S. 662, 679 (2009). "A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must "accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements." Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-
73 (8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is

not required to "accept as true any legal conclusion couched as a factual allegation").

       When reviewing a prose complaint under§ 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper

legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912,

914-15 (8th Cir. 2004) (stating that federal courts are not required to "assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint").

In addition, affording a pro se complaint the benefit of a liberal construction does not mean that

procedural rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                           Background

       On September 19, 2018, plaintiff filed a pro se complaint alleging employment

discrimination against defendant Megan J. Brennan, Postmaster General of the United States

Postal Service. (Docket No. 1). The complaint was on a Court-provided form and indicated that

plaintiff was bringing his lawsuit pursuant to the Americans with Disabilities Act (ADA) and the

Rehabilitation Act (RA). (Docket No. 1 at 1-2).

       In his complaint, plaintiff stated that he was employed by the United States Postal

Service (USPS) as a city carrier in the Gateway District, Saint Louis, Missouri. (Docket No. 1 at

5). In January 2015, he submitted an "eReassign" request to transfer to the Midwest District,



                                                  2
Kansas City, Missouri. Along with submitting the eReassign, he informed his supervisor and the

manager of his delivery unit in Saint Louis of his intent to transfer.

       Plaintiff monitored the eReassign system online to follow the status of his transfer

request. When he saw that his "request was developing and there [were] no problems," he

proceeded to move to the Midwest District. Upon arriving in Kansas City, plaintiff was advised

that two individuals were on the list ahead of him. After hearing nothing from the eReassign

coordinator for several weeks, he filed an "EEO/REDRESS" complaint, which was scheduled for

a hearing in May 2015. At the hearing, plaintiff discovered that he was not selected for

reassignment because of his attendance issues in the Gateway District. Plaintiff asserts that those

attendance issues were due to his use of the Family and Medical Leave Act (FMLA).

       Plaintiff filed a formal EEO complaint in August 2015. He stated that the agency did not

arrive at a final decision until sometime between April and August 2017. Plaintiff claimed that

he has suffered losses due to his use of the FMLA. He sought back wages, lost wages, court

costs, attorney fees, recoup of his thrift savings plan, personal expenses associated with his

move, and restoration of pay level. (Docket No. 1 at 7).

       Attached to the original complaint was a decision from the United States Equal

Employment Opportunity Commission (EEOC). (Docket No. 1-2). The decision indicated that

plaintiff had appealed a Final Agency Decision concerning his EEO complaint, in which he

alleged employment discrimination in violation of Title VII of the Civil Rights Act of 1964.

(Docket No. 1-2 at 1). The EEOC affirmed the Final Agency Decision, noting that plaintiff had

not established facts giving rise to an inference of discrimination. (Docket No. 1-2 at 3-4). It also

included a right to sue provision, which was dated June 28, 2018, giving plaintiff ninety days to




                                                  3
file a lawsuit. Plaintiff timely filed his original complaint on September 19, 2018, approximately

eighty-three days after the EEOC decision.

       On February 15, 2019, the Court issued an order that dismissed plaintiffs ADA claim,

because plaintiff, as a former federal employee, was not allowed to recover separately under the

ADA. (Docket No. 4 at 5). Rather, the Court noted that plaintiffs federal remedy for disability-

based discrimination was the RA.

       The Court further directed plaintiff to file an amended complaint. (Docket No. 1 at 7). In

doing so, the Court explained that plaintiff had failed to state a claim under the RA, and had also

failed to demonstrate exhaustion of his administrative remedies.

       Plaintiff duly complied with the Court's order by filing an amended complaint on March

7, 2019. (Docket No. 6). He later supplemented the amended complaint by filing a document

titled "Memorandum for Clerk," which contains the administrative remedies that he attempted

(Docket No. 7). He has also filed a supplement containing letters from the Department of

Veterans Affairs, showing that he separated from active duty military service with a service-

connected disability that is 30 percent or more disabling. (Docket No. 8).

                                   The Amended Complaint

       Plaintiff brings his amended complaint pursuant to the RA and the FMLA. (Docket No. 6

at 2, 4). He states that while employed by the USPS, he requested reassignment to Kansas City,

Missouri, in January 2015. (Docket No. 6 at 5). In February 2015, he arrived in Kansas City,

where he learned there were two names ahead of him on the register. In May 2015, plaintiff

discovered that his reassignment request had been denied due to excess FMLA usage. He asserts

that his usage of the FMLA should not have constituted unacceptable attendance, which is the

reason given for the denial of his reassignment. Plaintiff further alleges that he is a disabled



                                                 4
veteran and that he should have been allowed to compete for vacancies in the Midwest District.

(Docket No. 6 at 6). If there were no vacancies, he claims he should have been given priority

placement status.

       Along with the amended complaint, plaintiff has filed a "Memorandum for Clerk."

(Docket No. 7). This supplement includes the administrative remedies attempted by plaintiff,

including documentation of ARD/REDRESS mediation; his formal EEO complaint request; his

formal EEO complaint; his request for reinstatement and denial letters; and his request to

withdraw EEO hearing in order to pursue a civil action. He has also filed a supplement

containing documentation that supports his contention that he has a disability. (Docket No. 8).

The supplement contains letters from the Department of Veterans Affairs certifying that plaintiff

has a service-connected disability.

                                           Discussion

       Plaintiff has filed his amended complaint pursuant to the RA and the FMLA. The RA

provides, in relevant part, "that no otherwise qualified individual with a disability in the United

States shall, solely by reason of her or his disability, be excluded from the participation in, be

denied the benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance." Wojewski v. Rapid City Reg'! Hosp., Inc., 450 F.3d 338, 344 (8th

Cir. 2006). By its terms, the RA applies specifically to alleged disability discrimination by the

United States Postal Service. See 29 U.S.C. § 794(a). The FMLA prohibits an employer from

taking any adverse action against an employee because the employee exercised a right to which

he is entitled. Beckley v. St. Luke's Episcopal-Presbyterian Hospitals, 923 F.3d 1157, 1160 (8th

Cir. 2019).




                                                 5
          Here, plaintiffs amended complaint alleges that he was not allowed to compete for

vacancies or given priority placement status for a vacancy based on his disability. Moreover, he

states that his usage of the FMLA was wrongfully counted against him as being absent without

leave, which adversely affected his ability to be reassigned. Giving the amended complaint the

liberal construction to which it is entitled, these allegations are sufficient for purposes of initial

review.

          In order to seek relief, plaintiff must first exhaust his administrative remedies. See Frye v.

Aspin, 997 F.2d 426, 428 (8th Cir. 1993) (stating "that a plaintiff suing under the Rehabilitation

Act must exhaust administrative remedies"). "A plaintiff may seek relief for any discrimination

that grows out of or is like or reasonably related to the substance of the allegations in the

administrative charge." Dorsey v. Pinnacle Automation Co., 278 F.3d 830, 838 (8 1h Cir. 2002).

Since a person filing EEOC charges typically lacks legal training, the charges are interpreted

liberally. Cobb v. Stringer, 850 F.2d 356, 359 (8th Cir. 1988). Therefore, a plaintiffs claims of

employment discrimination in his or her complaint "may be as broad as the scope of the EEOC

investigation which reasonably could be expected to result from the administrative charge."

Parisi v. Boeing Co., 400 F.3d 583, 585 (8th Cir. 2005).

          Plaintiff has provided a right-to-sue letter from the EEOC, giving him ninety days in

which to file a lawsuit. As noted above, plaintiff timely filed his complaint within that ninety-day

period. Plaintiff has also provided      ~ocumentation   regarding his pre-complaint mediation, his

EEO complaint request, his EEO complaint, his request for reinstatement, and his request to

pursue a civil action. (Docket No. 7). For purposes of initial review, it thus appears that plaintiff

has exhausted his administrative remedies. Therefore, the Clerk of Court will be directed to issue

process on defendant.



                                                    6
       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court is directed to issue process or cause

process to issue on defendant Megan J. Brennan, Postmaster General of the United States Postal

Service, 475 L'Enfant Plaza SW, Washington, D.C. 20260-3100.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to issue process or

cause process to issue on William Barr, United States Attorney General, U.S. Department of

Justice, 950 Pennsylvania Ave. NW, Washington, D.C. 20530-0001.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to issue process or

cause process to issue on Jeffrey B. Jensen, United States Attorney, Thomas F. Eagleton

Courthouse, 111 South 1oth Street - Room 20.333, St. Louis, MO 63102.

       Datedthi~ayof ~                            ,2019.


                                                  ~~
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                              7
